Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward J. Evans, Attorney of Record on 02/25/2021.
The application has been amended as follows: 
Claims 1 to 3, 6 to 8, 12 to 14, 16, 17 to 20 and 24 are amended to read:

Claim 1: (Currently Amended) An auxiliary handle for use with a power tool having a housing that includes a first notch and a second notch, the auxiliary handle comprising:
a shaft defining a shaft axis;
a first clamp coupled to the shaft and having a first body portion extending along the shaft axis, a first leg portion extending from the first body portion in a direction transverse to the first body portion, and a first protrusion extending from an end of the first leg portion furthest from the shaft axis in a direction transverse to the first leg portion, the first protrusion configured to engage the first notch;
a second clamp arranged on the shaft and having a second body portion extending along the shaft axis, a second leg portion extending from the second body portion in a direction transverse to the second body portion, and a second protrusion extending from an end of the second leg portion furthest from the shaft axis in a direction transverse to the second leg portion, the second protrusion configured to engage the second notch; and
a grip coupled to the shaft,
, and
wherein a first recess is defined between the first body portion and the first protrusion, and wherein a first nose portion adjacent the first notch of the housing is configured to be received in the first recess when the first protrusion engages the first notch, such that the first protrusion is inhibited from disengaging from the first notch.

Claim 2:	(Currently Amended) The auxiliary handle of claim 1, wherein the 

Claim 3: 	(Cancelled)

Claim 6:          (Currently Amended) An auxiliary handle for use with a power tool having a housing that includes a first notch and a second notch, the auxiliary handle comprising:
a shaft defining a shaft axis;
a first clamp arranged on the shaft and having a first body portion extending along the shaft axis, a first leg portion extending from the first body portion in a direction transverse to the first body portion, and a first protrusion extending from an end of the first leg portion furthest from the shaft axis in a direction transverse to the first leg portion, the first protrusion configured to engage the first notch;
a second clamp arranged on the shaft and having a second body portion extending along the shaft axis, a second leg portion extending from the second body portion in a direction transverse to the second body portion, and a second protrusion extending from an end of the second leg portion furthest from the shaft axis in a direction transverse to the second leg portion, the second protrusion configured to engage the second notch; and
a grip coupled to the shaft,
wherein in response to rotation of the grip relative to the first and second clamps, the first and second clamps are moved toward each other, such that the first protrusion can engage the first notch and the second protrusion can engage the second notch to couple the auxiliary handle to the housing of the power tool, and
wherein a first recess is defined between the first body portion and the first protrusion, and wherein a first nose portion adjacent the first notch of the housing is configured to be received in the first recess when the first protrusion engages the first notch, such that the first protrusion is inhibited from disengaging from the first notch.

Claim 7: 	(Currently Amended) The auxiliary handle of claim 6, wherein the 

Claim 8: 	(Cancelled)

Claim 12: 	(Currently Amended) An auxiliary handle for use with a power tool having a housing that includes a first notch and a second notch, the auxiliary handle comprising:
a shaft defining a shaft axis;
a first clamp arranged on the shaft and having first body portion extending along the shaft axis, a first leg portion extending from the first body portion in a direction transverse to the first body portion, and a first protrusion extending from an end of the first leg portion furthest from the shaft axis in direction transverse to the first leg portion, the first protrusion configured to engage the first notch, the first clamp movable along the shaft between a first position in which the first protrusion engages the first notch, and a second position in which the first protrusion does not engage the first notch;
a second clamp arranged on the shaft and having a second body portion extending along the shaft axis, a second leg portion extending from the second body portion in a direction transverse to the second body portion, and a second protrusion extending from an end of the second leg portion furthest from the shaft axis in a direction transverse to the second leg portion, the second protrusion configured to engage the second notch, the second clamp movable between a first position in which the second protrusion engages the second notch, and a second position in which the second protrusion does not engage the second notch; and
a grip coupled to the shaft, wherein in response to rotation of the grip relative to the first and second clamps, the first and second clamps are respectively moved to their first positions, such that the handle is coupled to the housing of the power tool,
wherein a first recess is defined between the first body portion and the first protrusion, and wherein a first nose portion adjacent the first notch of the housing is configured to be received in the first recess when the first protrusion engages the first notch, such that the first protrusion is inhibited from disengaging from the first notch.

Claim 13: 	(Currently Amended) The auxiliary handle of claim 12, wherein the 

Claim 14: 	(Cancelled)

Claim 16: 	(Currently Amended) The auxiliary handle of claim [[14]] 12, wherein the first body portion includes a first passageway through which the shaft extends.

Claim 17: 	(Currently Amended) The auxiliary handle of claim 12, wherein a second recess is defined between the second body portion and the second protrusion, and wherein a second nose portion adjacent the second notch of the housing is configured to be received in the second recess when the second protrusion engages the second notch, such that the second protrusion is inhibited from disengaging from the second notch.

Claim 18: 	(Currently Amended) A power tool assembly comprising:
	a power tool having a housing that includes a first notch and a second notch; and
	an auxiliary handle including
a shaft defining a shaft axis,
a first clamp arranged on the shaft and having a first body portion extending along the shaft axis, a first leg portion extending from the first body portion in a direction transverse to the first body portion, and a first protrusion extending from an end of the first leg portion furthest from the shaft axis in a direction transverse to the first leg portion, the first protrusion configured to engage the first notch,
a second clamp arranged on the shaft and having a second body portion extending along the shaft axis, a second leg portion extending from the second body portion in a direction transverse to the second body portion, and a second protrusion extending from an end of the second leg portion furthest from the shaft axis in a direction transverse to the second leg portion, the second protrusion configured to engage the second notch, and
a grip coupled to the shaft,
wherein rotation of the grip relative to the first and second clamps causes movement of the first and second clamps toward each other, such that the first protrusion engages the first notch and the second protrusion engages the second notch to couple the auxiliary handle to the housing of the power tool,
wherein a first recess is defined between the first body portion and the first protrusion, and wherein the housing further includes a first nose portion arranged adjacent the first notch, and wherein the first nose portion is receivable in the first recess when the first protrusion is engaged with the first notch, such that the first protrusion is inhibited from disengaging from the first notch.

Claim 19: 	(Cancelled)  

Claim 20: 	(Currently Amended) The power tool assembly of claim [[19]] 18, wherein a second recess is defined between the second body portion and the second protrusion, and wherein the housing 

Claim 25: 	(Currently Amended)  The power tool assembly of claim 24, wherein the chuck end includes a chuck defining a chuck axis, and wherein the first and second notches are radially outward of the chuck axis.

Allowable Subject Matter
Claims 1, 2, 4 to 7, 9 to 13, 15 to 18, 20 to 26 and 42 to 45 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed auxiliary handle for use with a power tool having a housing that includes a first notch and a second notch, the auxiliary handle comprising:
a shaft defining a shaft axis;
a first and second clamps coupled to the shaft and having a first and corresponding second body portions extending along the shaft axis, a first and second leg portions extending from the first and second body portions respectively in a direction transverse to the corresponding body portion, and a first and a second protrusion extending from an end of the corresponding leg portion furthest from the shaft axis in a direction transverse to the corresponding leg portion, the first protrusion configured to engage the first notch and the second protrusion configured to engage the second notch; and
a grip coupled to the shaft,
wherein when the protrusions engages the notches and the grip is rotated relative to the second clamp, the second clamp is moved toward the first clamp, such that the first protrusion engages the first notch and the second protrusion engages the second notch to couple the auxiliary handle to the housing of the power tool, and wherein a first recess is defined between the first body portion and the first protrusion, and wherein a first nose portion adjacent the first notch of the housing is configured to be received in the 

The most similar art of record would be the combination of Sapozhnikov (GB 2165480) and Mc Roberts (US 2007/0209162) as discussed in the last action. Sapozhnikov discloses the auxiliary handle with the movable clamps, grips and rotating shaft. The reference McRoberts is used for the teachings of providing the surface of the leg portions of the clamps of protrusions transverse to the surface of the legs, the protrusion matching notches in the tool to provide better fixation of the handle to the housing of the tool since Sapozhnikov relies basically in pressure and friction. But McRoberts does not teach the first and second protrusion extending from an end of the corresponding leg portion furthest from the shaft axis in a direction transverse to the corresponding leg portion, a first recess is defined between the first body portion and the first protrusion, and wherein a first nose portion adjacent the first notch of the housing is configured to be received in the first recess when the first protrusion engages the first notch, such that the first protrusion is inhibited from disengaging from the first notch.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731